                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

MICHAEL WAITS,
individually and on behalf of those similarly situated,
                   Plaintiff,
      v.                                            Case No. 18-cv-771-pp
U-LINE CORPORATION,
                   Defendant.


  ORDER GRANTING JOINT MOTION FOR PRELIMINARY APPROVAL OF
   CLASS AND COLLECTIVE ACTION SETTLEMENT (DKT. NO. 29) AND
  APPROVING STIPULATION TO CERTIFY THE RULE 23 CLASS AND THE
             COLLECTIVE CLASS ACTION (DKT. NO. 30)


      On January 11, 2019, the parties filed a joint motion for preliminary

approval of class and collective action settlement. Dkt. No. 29. The parties

attached their settlement agreement, dkt. no. 29-1, and submitted a brief

explaining why they believe the settlement is fair, reasonable, and adequate,

dkt. no. 33. The parties also applied the Rule 23(a) and (b) standards to the

proposed Rule 23 class of all hourly employees employed by the defendant

between May 21, 2016 and November 14, 2018 and identified in exhibit A to

the settlement agreement. Dkt. Nos. 30, 29-2.

      The court FINDS that the settlement agreement (dkt. no. 29-1) appears

to be fair, reasonable and adequate, GRANTS the joint motion for preliminary

approval of class and collective action settlement (dkt. no. 29) and APPROVES

the parties’ joint stipulation to certify a collective action under 29 U.S.C.

§216(b) and to certify a class action under Fed. R. Civ. P. 23 (dkt. no. 19).


                                         1
      The court APPOINTS Michael Waits as class representative of the Rule

23 Class and the 29 U.S.C. §216(b) Collective Class.

      The court APPOINTS Hawks Quindel, S.C. as class counsel for the

certified Fed. R. Civ. P. 23 Class and the 29 U.S.C. §216(b) Collective Class.

      The court FINDS that the parties’ Notice of Class Action Settlement (dkt.

no. 29-3) is the best notice practicable under the circumstances for

distribution to all putative members of the Rule 23 Class and the Collective

Class. The court FINDS that the parties’ Notice of Class Action Settlement

constitutes valid, due and sufficient notice for distribution to the Rule 23 Class

and Collective Class Members and ORDERS that:

      1.    Class counsel shall mail the Notice of Class Action Settlement to

            the class members within seven (7) days of this order;

      2.    Putative Collective Class members may file a consent form within

            thirty days of the notice’s mailing;

      3.    Any individual who wishes to exclude himself or herself must opt

            out per the instructions set forth in the Notice within thirty days

            of the mailing of the Notice;

      4.    Any individual who wishes to exclude himself or herself from the

            Rule 23 settlement shall be bound by any court order granting

            final approval of settlement;

      5.    Any Rule 23 Class member who wishes to object in any way to the

            proposed Settlement Agreement must file and serve those

            objections in writing—following the instructions in the Notice of

                                        2
     Class Action Settlement—together with copies of all papers in

     support of his or her position, no later than thirty days after the

     mailing of the Notice of Class Action Settlement;

6.   The court ORDERS that the parties must appear for a fairness

     hearing on May 8, 2019 at 1:30 p.m. in Room 222 of the federal

     courthouse at 517 East Wisconsin Avenue, Milwaukee, WI. At that

     hearing, the court will hear objections from any Rule 23 Class

     Member who properly objected to the settlement agreement as

     provided in the notice, and will make its determinations as to the

     final approval of the settlement and the amount paid to class

     counsel as attorneys’ fees and costs; and

7.   Class Counsel shall file a motion for approval of attorneys’ fees on

     or before a date at least twenty-one days prior to the fairness

     hearing. Any supplemental brief in support of final approval of the

     settlement agreement or in response to any objections to the

     application for attorneys’ fees shall be filed at least seven days

     prior to the fairness hearing.

Dated in Milwaukee, Wisconsin this 26th day of March, 2019.

                               BY THE COURT:


                               _____________________________________
                               HON. PAMELA PEPPER
                               United States District Judge




                                 3
